DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claimed Foreign Priority, No Papers Certified Copy Filed
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 01/30/2014. It is noted, however, that applicant has not filed a certified copy of the JAPAN 2014-015868 application as required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-6, 8-10 of patent 10,039,010 (application 15583701).
Claims 1-12 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-6, 8-10 of patent 10,412,596 (application 15951488).
Although the conflicting claims are not identical, they are not patentably distinct from each other in light of the following evidences.
For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from the patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the patent claims and, if so, whether those differences render the claims patentably distinct.
The differences between the rejected claims and the patent claims don’t render the claims patentably distinct because the claims of the instant application merely broaden the scope of the claims of the patent. It had been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson,136 USQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Also, the differences between the rejected claims and the patent claims don’t render the claims patentably distinct as can be seen from the art rejections in the current application.
Also, according to MPEP 804 under Anticipation Analysis, "The analysis required is different in situations where the claim in the application being examined (1) is directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application, or (2) overlaps in scope with a claim in a potentially conflicting patent or application but the potentially conflicting claims cannot be said to anticipate the examined claims. Both of these situations require an obviousness analysis unless one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application. See AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014)"
Clearly, "one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergman, US 2016/0205659.

For claim 1. Bergman teaches: A base station comprising: a memory; and at least one hardware processor coupled to the memory, wherein the at least one hardware processor (Bergman, fig 12, paragraph 116-118) is configured to: 
receive, from a core network apparatus, information related to a predetermined coverage enhancement processing in communication of a user equipment configured to perform the predetermined coverage enhancement processing; (Bergman, paragraph 62-68, “The MME then sends a PAGING S1 Application Protocol (S1AP) message across the S1 interface to each of these eNBs, requesting the eNB to page the UE in all cells belonging to any of the concerned TAs, i.e. in all cells having a TAI that is included in the UE's list of TAIs… Disclosed herein are techniques for determining when extended coverage paging is needed. In some embodiments of the disclosed techniques, the network selectively pages the UE using either normal mode paging or coverage extension mode paging, or both, depending on the expected UE need for coverage extension. The UE monitors for normal mode paging or coverage extension mode paging according to well defined rules. In some embodiments, an information element is included in the message sent from a Mobility Management Entity (MME) to the eNB ordering the eNB to page a UE. The information element indicates whether paging should be done in normal or extended coverage mode, or both. Some embodiments include signaling from the UE or the eNB to the MME, indicating that the UE is in need of extended coverage mode.”)
and control communication of the predetermined coverage enhancement processing with the user equipment based on the information. (Bergman, paragraph 62-68, “The MME then sends a PAGING S1 Application Protocol (S1AP) message across the S1 interface to each of these eNBs, requesting the eNB to page the UE in all cells belonging to any of the concerned TAs, i.e. in all cells having a TAI that is included in the UE's list of TAIs… In some embodiments, an information element is included in the message sent from a Mobility Management Entity (MME) to the eNB ordering the eNB to page a UE. The information element indicates whether paging should be done in normal or extended coverage mode, or both.”; paragraph 70-75, “In a LTE system, the new signaling to indicate whether the normal or extended paging format is to be used may be included as a new field in the PAGING S1AP message, for example. In the following, this field is a referred to as the PAGING_MODE. In some embodiments, PAGING_MODE has two possible values: either normal or extended mode. In this case, the eNB responds to this field by paging the UE according to the indicated mode. In other embodiments, PAGING_MODE has three possible values: either normal, extended or “both”. If “both” is indicated, then the eNodeB pages the UE in both modes, either in parallel or sequentially, e.g., first using normal mode and then using extended mode.”)

For claim 2. Bergman discloses all the limitations of claim 1, and Bergman further teaches: wherein the at least one hardware processor (Bergman, fig 12, paragraph 116-118) is configured to send the information to the core network apparatus in a case where a connection related to the user equipment is released. (Bergman, paragraph 76-78, “According to some embodiments of the presently disclosed techniques, a UE signals to the MME an indication that it requires extended coverage mode paging to be reached in the current radio conditions… In some embodiments, it is instead the eNB that signals an indication of a need for coverage extension mode paging to the MME. This could be done using an existing or a new S1AP signaling message, for example. This indication could be sent at UE connection set-up based on the access scheme used by the UE. It could in some embodiments be sent at connection release, using the UE Context Release message.”)

For claim 3. Bergman discloses all the limitations of claim 1, and Bergman further teaches: wherein the at least one hardware processor (Bergman, fig 12, paragraph 116-118) is configured to send, to the core network apparatus, a message related to a release of a context for the user equipment, wherein the message includes the information. (Bergman, paragraph 76-78, “According to some embodiments of the presently disclosed techniques, a UE signals to the MME an indication that it requires extended coverage mode paging to be reached in the current radio conditions… In some embodiments, it is instead the eNB that signals an indication of a need for coverage extension mode paging to the MME. This could be done using an existing or a new S1AP signaling message, for example. This indication could be sent at UE connection set-up based on the access scheme used by the UE. It could in some embodiments be sent at connection release, using the UE Context Release message.”)

For claim 4. Bergman teaches: A method of a base station comprising: 
receiving, from a core network apparatus, information related to a predetermined coverage enhancement processing in communication of a user equipment configured to perform the predetermined coverage enhancement processing; (Bergman, paragraph 62-68, “The MME then sends a PAGING S1 Application Protocol (S1AP) message across the S1 interface to each of these eNBs, requesting the eNB to page the UE in all cells belonging to any of the concerned TAs, i.e. in all cells having a TAI that is included in the UE's list of TAIs… Disclosed herein are techniques for determining when extended coverage paging is needed. In some embodiments of the disclosed techniques, the network selectively pages the UE using either normal mode paging or coverage extension mode paging, or both, depending on the expected UE need for coverage extension. The UE monitors for normal mode paging or coverage extension mode paging according to well defined rules. In some embodiments, an information element is included in the message sent from a Mobility Management Entity (MME) to the eNB ordering the eNB to page a UE. The information element indicates whether paging should be done in normal or extended coverage mode, or both. Some embodiments include signaling from the UE or the eNB to the MME, indicating that the UE is in need of extended coverage mode.”)
and controlling communication of the predetermined coverage enhancement processing with the user equipment based on the information. (Bergman, paragraph 62-68, “The MME then sends a PAGING S1 Application Protocol (S1AP) message across the S1 interface to each of these eNBs, requesting the eNB to page the UE in all cells belonging to any of the concerned TAs, i.e. in all cells having a TAI that is included in the UE's list of TAIs… In some embodiments, an information element is included in the message sent from a Mobility Management Entity (MME) to the eNB ordering the eNB to page a UE. The information element indicates whether paging should be done in normal or extended coverage mode, or both.”; paragraph 70-75, “In a LTE system, the new signaling to indicate whether the normal or extended paging format is to be used may be included as a new field in the PAGING S1AP message, for example. In the following, this field is a referred to as the PAGING_MODE. In some embodiments, PAGING_MODE has two possible values: either normal or extended mode. In this case, the eNB responds to this field by paging the UE according to the indicated mode. In other embodiments, PAGING_MODE has three possible values: either normal, extended or “both”. If “both” is indicated, then the eNodeB pages the UE in both modes, either in parallel or sequentially, e.g., first using normal mode and then using extended mode.”)

For claim 5. Bergman discloses all the limitations of claim 4, and Bergman further teaches: further comprising sending the information to the core network apparatus in a case where a connection related to the user equipment is released. (Bergman, paragraph 76-78, “According to some embodiments of the presently disclosed techniques, a UE signals to the MME an indication that it requires extended coverage mode paging to be reached in the current radio conditions… In some embodiments, it is instead the eNB that signals an indication of a need for coverage extension mode paging to the MME. This could be done using an existing or a new S1AP signaling message, for example. This indication could be sent at UE connection set-up based on the access scheme used by the UE. It could in some embodiments be sent at connection release, using the UE Context Release message.”)

For claim 6. Bergman discloses all the limitations of claim 4, and Bergman further teaches: further comprising sending, to the core network apparatus, a message related to a release of a context for the user equipment, wherein the message includes the information. (Bergman, paragraph 76-78, “According to some embodiments of the presently disclosed techniques, a UE signals to the MME an indication that it requires extended coverage mode paging to be reached in the current radio conditions… In some embodiments, it is instead the eNB that signals an indication of a need for coverage extension mode paging to the MME. This could be done using an existing or a new S1AP signaling message, for example. This indication could be sent at UE connection set-up based on the access scheme used by the UE. It could in some embodiments be sent at connection release, using the UE Context Release message.”)

For claim 7. Bergman teaches: A core network apparatus comprising: a memory; and at least one hardware processor coupled to the memory, wherein the at least one hardware processor (Bergman, fig 13, paragraph 119-122) is configured to: 
communicate with a base station; (Bergman, fig 13, paragraph 119-122, “Control node 1800 includes a network interface circuit 1870, which is adapted to communicate with other elements of the wireless network, such as one or more eNBs, according to one or more of well-known specifications for network communication.”)
and send, to the base station, information related to a predetermined coverage enhancement processing in communication of a user equipment configured to perform the predetermined coverage enhancement processing. (Bergman, paragraph 62-68, “The MME then sends a PAGING S1 Application Protocol (S1AP) message across the S1 interface to each of these eNBs, requesting the eNB to page the UE in all cells belonging to any of the concerned TAs, i.e. in all cells having a TAI that is included in the UE's list of TAIs… Disclosed herein are techniques for determining when extended coverage paging is needed. In some embodiments of the disclosed techniques, the network selectively pages the UE using either normal mode paging or coverage extension mode paging, or both, depending on the expected UE need for coverage extension. The UE monitors for normal mode paging or coverage extension mode paging according to well defined rules. In some embodiments, an information element is included in the message sent from a Mobility Management Entity (MME) to the eNB ordering the eNB to page a UE. The information element indicates whether paging should be done in normal or extended coverage mode, or both. Some embodiments include signaling from the UE or the eNB to the MME, indicating that the UE is in need of extended coverage mode.”; paragraph 70-75, “In a LTE system, the new signaling to indicate whether the normal or extended paging format is to be used may be included as a new field in the PAGING S1AP message, for example. In the following, this field is a referred to as the PAGING_MODE. In some embodiments, PAGING_MODE has two possible values: either normal or extended mode. In this case, the eNB responds to this field by paging the UE according to the indicated mode. In other embodiments, PAGING_MODE has three possible values: either normal, extended or “both”. If “both” is indicated, then the eNodeB pages the UE in both modes, either in parallel or sequentially, e.g., first using normal mode and then using extended mode.”)

For claim 8. Bergman discloses all the limitations of claim 7, and Bergman further teaches: wherein the at least one hardware processor (Bergman, fig 13, paragraph 119-122) is configured to receive the information from the base station in a case where a connection related to the user equipment is released. (Bergman, paragraph 76-78, “According to some embodiments of the presently disclosed techniques, a UE signals to the MME an indication that it requires extended coverage mode paging to be reached in the current radio conditions… In some embodiments, it is instead the eNB that signals an indication of a need for coverage extension mode paging to the MME. This could be done using an existing or a new S1AP signaling message, for example. This indication could be sent at UE connection set-up based on the access scheme used by the UE. It could in some embodiments be sent at connection release, using the UE Context Release message.”)

For claim 9. Bergman discloses all the limitations of claim 7, and Bergman further teaches: wherein the at least one hardware processor (Bergman, fig 13, paragraph 119-122) is configured to receive, from the base station, a message related to a release of a context for the user equipment, wherein the message includes the information. (Bergman, paragraph 76-78, “According to some embodiments of the presently disclosed techniques, a UE signals to the MME an indication that it requires extended coverage mode paging to be reached in the current radio conditions… In some embodiments, it is instead the eNB that signals an indication of a need for coverage extension mode paging to the MME. This could be done using an existing or a new S1AP signaling message, for example. This indication could be sent at UE connection set-up based on the access scheme used by the UE. It could in some embodiments be sent at connection release, using the UE Context Release message.”)

For claim 10. Bergman teaches: A method of a core network apparatus comprising: 
communicating with a base station; (Bergman, fig 13, paragraph 119-122, “Control node 1800 includes a network interface circuit 1870, which is adapted to communicate with other elements of the wireless network, such as one or more eNBs, according to one or more of well-known specifications for network communication.”)
and sending, to the base station, information related to a predetermined coverage enhancement processing in communication of a user equipment configured to perform the predetermined coverage enhancement processing. (Bergman, paragraph 62-68, “The MME then sends a PAGING S1 Application Protocol (S1AP) message across the S1 interface to each of these eNBs, requesting the eNB to page the UE in all cells belonging to any of the concerned TAs, i.e. in all cells having a TAI that is included in the UE's list of TAIs… Disclosed herein are techniques for determining when extended coverage paging is needed. In some embodiments of the disclosed techniques, the network selectively pages the UE using either normal mode paging or coverage extension mode paging, or both, depending on the expected UE need for coverage extension. The UE monitors for normal mode paging or coverage extension mode paging according to well defined rules. In some embodiments, an information element is included in the message sent from a Mobility Management Entity (MME) to the eNB ordering the eNB to page a UE. The information element indicates whether paging should be done in normal or extended coverage mode, or both. Some embodiments include signaling from the UE or the eNB to the MME, indicating that the UE is in need of extended coverage mode.”; paragraph 70-75, “In a LTE system, the new signaling to indicate whether the normal or extended paging format is to be used may be included as a new field in the PAGING S1AP message, for example. In the following, this field is a referred to as the PAGING_MODE. In some embodiments, PAGING_MODE has two possible values: either normal or extended mode. In this case, the eNB responds to this field by paging the UE according to the indicated mode. In other embodiments, PAGING_MODE has three possible values: either normal, extended or “both”. If “both” is indicated, then the eNodeB pages the UE in both modes, either in parallel or sequentially, e.g., first using normal mode and then using extended mode.”)

For claim 11. Bergman discloses all the limitations of claim 10, and Bergman further teaches: further comprising receiving the information from the base station in a case where a connection related to the user equipment is released. (Bergman, paragraph 76-78, “According to some embodiments of the presently disclosed techniques, a UE signals to the MME an indication that it requires extended coverage mode paging to be reached in the current radio conditions… In some embodiments, it is instead the eNB that signals an indication of a need for coverage extension mode paging to the MME. This could be done using an existing or a new S1AP signaling message, for example. This indication could be sent at UE connection set-up based on the access scheme used by the UE. It could in some embodiments be sent at connection release, using the UE Context Release message.”)

For claim 12. Bergman discloses all the limitations of claim 10, and Bergman further teaches: further comprising receiving, from the base station, a message related to a release of a context for the user equipment, wherein the message includes the information. (Bergman, paragraph 76-78, “According to some embodiments of the presently disclosed techniques, a UE signals to the MME an indication that it requires extended coverage mode paging to be reached in the current radio conditions… In some embodiments, it is instead the eNB that signals an indication of a need for coverage extension mode paging to the MME. This could be done using an existing or a new S1AP signaling message, for example. This indication could be sent at UE connection set-up based on the access scheme used by the UE. It could in some embodiments be sent at connection release, using the UE Context Release message.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462